Citation Nr: 1723783	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of benefits in the amount of $28,737.67, to include the question of whether the indebtedness was properly created.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 decision issued by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of the recovery of an overpayment of VA compensation in the amount of $28,737.67. Jurisdiction over the case was later transferred to the Winston-Salem, North Carolina, RO.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2016). 

The Veteran in this case requests a waiver of an overpayment debt in the amount of $28,737.67.  In the October 2016 hearing, the Veteran and his representative also clearly challenged the actual validity of the debt.  See October 2016 BVA Hearing Transcript, page 2.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of indebtedness. Schaper v. Derwinski, 1 Vet. App. 430 (1991). The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. Id. at 434. See also Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)

In this case, the issue of the validity of the overpayment debt has not yet been adjudicated by the RO, and this must be done prior to Board review. See Hickson v. Shinseki, 23 Vet. App. 394, 400-01 (2010); 38 C.F.R. § 20.903 (b); see also Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, as there is no current information detailing the Veteran's financial picture of record, and undue hardship is a consideration in the determination of whether a debt should be waived, he should be asked to provide complete and accurate information regarding his current income, expenses, and net worth. Specifically, unless it is determined that the debt was not properly created, he should be provided and asked to complete and return a Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the debt was properly created, to include validity of the amount of debt created.  Ensure an audit of how the overpayment of $28,737.67 was calculated is of record. 

2. If it is determined that the debt was properly created, provide and request the Veteran to complete and return an updated Financial Status Report (VA Form 5655).

3. Then, readjudicate the waiver issue on appeal.

4. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case, addressing both whether the underlying debt was validly created, and whether the Veteran is entitled to a waiver, should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. 

5.  Thereafter, the case should be returned to the Board for further appellate action.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




